Citation Nr: 0921422	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left second 
metatarsal disorder.

4.  Entitlement to service connection for a right thumb 
disorder.

5.  Entitlement to service connection for a genitourinary 
disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from May 2004 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the claims listed 
above.

The issues of service connection for tinnitus and for a 
genitourinary disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran has a current bilateral hearing loss disability that 
had its onset during active service or results from disease 
or injury in service.

2.  The Veteran has traumatic arthralgia of the left foot, 
status post fracture of the second metatarsal head, which is 
manifested as a result of her period of active service.

3.  The medical evidence of record does not show that the 
Veteran has a current right thumb disability that had its 
onset during active service or results from disease or injury 
in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
arthralgia of the left foot, status post fracture of the 
second metatarsal head, have been met. 38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  The criteria for entitlement to service connection for a 
right thumb disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2007, May 2007, and August 
2007, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In April 2007, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established. Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system, such as hearing impairment; arthritis; 
cardiovascular-renal disease; and calculi of the kidney, 
bladder, or gallbladder may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hearing loss

The Veteran has asserted that she currently has bilateral 
hearing loss which she attributes to her period of active 
service.  She has described that she was not treated in 
service for hearing loss because she was not as aware of the 
loss until after discharge wherein she was working in quieter 
environments.  She reported experiencing acoustic trauma not 
only from her military occupational specialty as a Master-At-
Arms, but also because of her duty station while serving at a 
Naval Air Station.  She indicated that she had been exposed 
to extraordinarily loud noises from aircraft without proper 
hearing protection for long periods of outside duty.  She 
currently had a noticeable drop in hearing while trying to 
work in a much quieter environment.  

An enlistment report of medical examination dated in February 
2003 shows that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
0
0
0
0
0

Thereafter, a reference audiogram dated in May 2004 shows 
that a reference was established following exposure to noise 
duties.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
0
0
0
5

A separation report of medical examination dated in January 
2007 shows that on audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
5
0
LEFT
5
5
5
0
5

Subsequent to service, a VA examination report dated in 
December 2007 shows that the Veteran reported a two year 
history of difficulty hearing, greater in the left ear than 
the right ear.  She added that she would have difficulty 
hearing people on the telephone, particularly at work.  She 
described a history of noise exposure in service, 
specifically, from aircraft noise from being on a Naval Air 
Station.  Hearing protection was used while on the firing 
range.  She denied any post-service occupational or 
recreational noise exposure.  Her occupations following 
service were limited to office work.

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
15
10
0
10
5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
There was no language or any other barriers noted during the 
examination.  External and middle ear status were considered 
normal, bilaterally.  The reliability of the test results was 
considered good with no malingering or hearing loss 
exaggeration identified.  There was good inter-test 
consistency and reliability.  There was no significant 
hearing loss asymmetry.  The diagnosis was clinically normal 
bilateral hearing.  The examiner opined that there was no 
hearing loss; and therefore, no cause for connecting military 
noise to the Veteran's hearing levels. 

At this point, the Board observes that the medical evidence 
of record does not show that the Veteran has hearing loss 
within the meaning of 38 C.F.R. § 3.385 because the 
audiometric results of record recording pure tone thresholds 
both during service and following service have never 
demonstrated that in any of the pertinent frequencies pure 
tone thresholds were 40 decibels or greater, or that pure 
tone thresholds were at least 26 decibels or greater in at 
least three of the pertinent frequencies.  Moreover, there 
has never been a finding that speech recognition scores using 
the Maryland CNC Test were less than 94 percent.

Regardless, for the sake of argument, the Board will assume, 
without conceding, that the Veteran has diagnosed hearing 
loss within the meaning of VA regulations.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that the asserted bilateral 
hearing loss is etiologically related to her period of active 
service.  The Veteran's available service treatment records 
are silent as to any incidents of injury to the Veteran's 
eardrums or to hearing loss.  Her entrance and separation 
examination reports show that her ears and her hearing acuity 
were within normal limits.  The Veteran's separation 
examination report is highly probative as to her condition at 
the time of release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to her current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).

Subsequent to service, the December 2007 VA examination 
report shows that there was no hearing loss; and therefore, 
no cause for connecting military noise to the Veterans 
hearing levels.  The Board finds probative the December 2007 
opinion as it was definitive, based upon a complete review of 
the Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Absent medical evidence of current bilateral hearing loss; 
evidence of in-service occurrence or aggravation of bilateral 
hearing loss; and medical evidence of a nexus between in-
service hearing loss and a current disability, service 
connection cannot be awarded.  See Hickson, 12 Vet. App. at 
253; Pond, 12 Vet. App. at 346.

In addition, the evidence does not show that the Veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following her separation from service, as such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board recognizes the Veteran's contentions that she has 
had continuous bilateral hearing loss since active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of bilateral hearing loss) and post-service 
treatment records (showing no findings of a bilateral hearing 
loss disability, and no competent medical evidence linking 
the reported bilateral hearing loss to the Veteran's service) 
outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and a current disability.

While the Board is sympathetic to the Veteran's claim, and 
she is certainly competent to describe that which she 
experienced in service, any contentions by the Veteran that 
she has a current bilateral hearing loss disability that is 
related to noise exposure experienced during active service 
are not competent.  There is no indication that the Veteran 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran has a bilateral hearing loss 
disability that is manifested as a result of service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).



Traumatic arthralgia of the left foot

The Veteran asserts that she currently has traumatic 
arthralgia of the left foot following a closed fracture of 
the 2nd metatarsal neck.  She indicated that she was first 
treated for a broken foot during her period of active 
service.  She described that when first treated in service, 
the doctor was unable to see the break on the X-rays.  It was 
thought to be a bad bruise, and that she should be on light 
duty for two weeks and it would be fine.  After a few days of 
trying to put additional pressure on the foot, there was 
increased pain.  After approximately three weeks, she went to 
the medical clinic again and showed the doctor that there was 
a lump protruding from the top of the foot, that it was 
always swollen and warm, that she was still unable to put on 
a shoe, and that it was still very painful.  A bone scan 
revealed that the bone was, in fact, broken and was not 
healing.  She was then required to get a cast for a longer 
period of time because of walking on the broken foot for 
almost three weeks. She added that she would still have 
painful motion as it is hard to run or walk for long periods 
of time which had affected her daily life.  It was difficult 
to exercise and stay in shape as she could not do 
cardiovascular exercise for even fifteen minutes. 

A review of the Veteran service treatment records confirms 
that she sustained a closed fracture of the 2nd left 
metatarsal neck of the left foot in July 2005, and that it 
was diagnosed as such in August 2005.

Subsequent to service, a VA examination report dated in 
October 2007 shows that the Veteran reported history of 
injury to the top of her left foot.  She stated that for over 
one month she walked on it until the pain became unbearable 
and that a bone scan was done that showed fracture of the 
base of the second toe.  She described pain on the dorsum of 
the base of the 3rd metatarsal that was worsened with running 
and prolonged standing.  She denied swelling and instability.  
She stated that she had not been seen or treated by a health 
care provider since she was discharged from service.  
Physical examination of the left foot revealed mild 
tenderness at the dorsum of the 3rd and 4th metatarsal of the 
left foot.  There was no evidence of foot or toe deformities.  
The examiner indicated that tenderness was the only residual 
of the inservice fracture.  The diagnosis was traumatic 
arthralgia status post closed fracture of the second 
metatarsal neck.  The examiner indicated that there were no 
significant effects on her occupation as her job was mostly 
sitting down, but there were effects on her usual daily 
activities.  She could not walk or stand for a prolonged 
period.  She could run and walk, but not for over one mile 
due to exacerbation of pain at the left foot.

The Veteran's service treatment records confirm that she 
sustained a fracture of the left foot during her period of 
active service.  The post-service medical records show that 
residuals of the inservice fracture have resulted in pain and 
tenderness of the left foot which affect her activities of 
daily living.  She is currently diagnosed with traumatic 
arthralgia status post closed fracture of the second 
metatarsal neck.  The Board finds the October 2007 findings 
to be probative as the examination report was definitive and 
based upon examination of the Veteran and a review of her  
claims file.  Prejean, 13 Vet. App. at 448-9.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Service connection for traumatic arthralgia status post 
closed fracture of the second metatarsal neck is warranted.

Right thumb disorder

The Veteran asserts that she has a current right thumb 
disorder that is the result of a fracture sustained during 
her period of active service.  She has indicated that she was 
not having constant problems with her thumb, but that she 
would have localized pressure sensitivity, as well as heat 
and aching in the same area.  She added that her thumb was 
fractured at the tip, so her sensitivity was mostly in the 
nail bed and not in the joint or range of motion.  She noted 
that the nail bed was visibly permanently damaged which she 
felt was the reason her thumb was sensitive to pressure.

A review of the Veteran service treatment records confirms 
that she presented to a service medical clinic in March 2005 
after having slammed the car door on her right thumb.  No 
prior history of injury to the thumb was noted.  She 
described pain and numbness, but had 100 percent active range 
of motion.  X-rays taken to rule out a fracture revealed 
normal bone alignment and mineralization.  No fractures or 
other acute injuries were evident.  There were no significant 
degenerative changes.  The impression was normal thumb.

Subsequent to service, the October 2007 VA examination report 
reveals that the Veteran reported a history of a right thumb 
injury sustained from a car door that slammed into her right 
thumb.  She added that currently, she was not having any 
problems with her right thumb.  Physical examination revealed 
that there was no impairment of strength or dexterity of the 
right hand.  There was no angulation, ankylosis or amputation 
of the right thumb, nor was there any thumb disorder.  There 
was full range of motion of the right thumb.  There was no 
gap between any finger and the proximal transverse crease of 
the hand on maximal flexion of the finger.  The nail matrix 
at the subungual was white, but was equal to her left side.  
There was no nail separation noted.  Multiple views on X-ray 
showed no bone or joint abnormalities.  The diagnosis was 
normal right thumb.  There were no significant effects on her 
usual occupation or daily activities.  

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In order for the 
Veteran to be granted service connection for a right thumb 
disorder, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  While there is 
evidence of a right thumb injury in service in March 2005, 
such injury is thought to have been acute and transitory as 
there is no subsequent evidence of residual disability during 
service, and no evidence of a current disability.  The post-
service medical evidence shows a diagnosis of a normal right 
thumb.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer, 3 Vet. App. at 225; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Similarly, the evidence does not show that the Veteran was 
diagnosed with arthritis of the right thumb within one year 
following her separation from service.  As such, service 
connection on a presumptive basis for arthritis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a right thumb disorder.  See Degmetich, 104 
F.3d at 1328; Gilpin, 155 F.3d at 1353.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for arthralgia of the left foot, status 
post fracture of the second metatarsal head, is granted.

Service connection for a right thumb disorder is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for tinnitus and for a 
genitourinary disorder.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that she is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c), (d) (2008).

With regard to her claim for service connection for tinnitus, 
in letters to the RO dated in February 2008 and October 2008, 
the Veteran asserts that she would experience a ringing or 
buzzing in the ears which she attributed to loud noise 
exposure during her period of active service.  She described 
acoustic trauma from her military occupational specialty as a 
Master-At-Arms, as well as from her duty station at a Naval 
Air Station wherein she had been exposed to extraordinarily 
loud noises from aircraft without proper hearing protection 
for long periods of outside duty. 

A service reference audiogram dated in May 2004 shows that 
the evaluation was conducted following exposure in noise 
duties.  It was indicated that the Veteran was routinely 
noise exposed.

During the December 2007 VA audio examination, the Veteran 
reiterated that she had been exposed to acoustic trauma 
during service.  Following examination of the Veteran, the VA 
examiner opined that the Veteran's tinnitus was less likely 
as not (less than 50/50 probability) caused by or a result of 
acoustic trauma during service. The examiner explained that 
the reported tinnitus was "buzzing" as opposed to ringing 
which was more consistently connected to noise exposure or 
temporary shifts in hearing thresholds.  Therefore, it was 
less likely that the tinnitus was related to toxic noise 
levels.  However, the examiner indicated that a vestibular 
work-up was warranted due to persistent vertigo and low 
frequency tinnitus.

The Board notes that in the aforestated correspondence to the 
RO, the Veteran described her tinnitus as both "ringing" 
and "buzzing" which appears to render the December 2007 
examiner's reason for a negative nexus less probative as his 
conclusion was based on a distinction between "ringing" and 
"buzzing."  Moreover, the VA examiner indicated that 
additional testing in the form of a vestibular work-up would 
be of assistance given the perceived low frequency tinnitus.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  In light of the foregoing, the Board finds that 
on remand, the Veteran should be scheduled for an appropriate 
VA examination so that a medical opinion may be obtained as 
to the current nature and etiology of her asserted tinnitus.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).

As to the issue of service connection for a genitourinary 
disorder, the Veteran asserts that she had been treated for 
symptoms associated with renal disease, hydronephrosis, and 
pyelonephritis, including recurrent urinary tract infections, 
during her period of active service.  She described numerous 
urinary tract, bladder, and kidney infections while in 
service.  She has asserted that she had experienced continued 
urinary tract infections since leaving service, which had 
been painful to the point of debilitation with aching in her 
back and abdomen, burning with urination, and high fever.  
She added that her current symptoms had caused her to miss 
time from work, as well as pain and permanent damage to 
sensitive organs.

A review of her service treatment records reveals 
intermittent treatment for symptoms associated with urinary 
tract infections, nephritis, and pyelonephritis.

The October 2007 VA examination report shows that the Veteran 
reported a history of frequent urinary tract infection 
described as bilateral flank pain, burning during urination, 
sometimes with fever, and hematuria.  The examiner indicated 
that the course of the disorder had been stable since onset, 
but that she had not been undergoing current treatment.  
Genitourinary examination revealed no flank tenderness or 
abdominal tenderness. The abdomen was soft with active bowel 
sounds.  Urinalysis was reviewed and was normal.  The 
diagnosis was recurrent urinary tract infection, resolved.  
Renal disease, hydronephrosis, and pyelonephrosis was said to 
be a problem associated with the diagnosis.  There were no 
significant effects associated with occupational or usual 
daily activities noted.  Given the diagnosis, along with 
noted problems associated with the diagnosis, the Board finds 
that it is unclear whether the Veteran actually has a current 
genitourinary disorder that is etiologically related to her 
period of active service.  As noted above, when medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin, 1 Vet. App. at 171; 
Hatlestad, 3 Vet. App. at 213.  As such, the Board finds that 
a remand is required so as to ascertain the precise nature of 
the Veteran's asserted genitourinary disorder and so that a 
medical opinion may be obtained as to the etiology of any 
such disorder found on examination.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA tinnitus examination so as to 
assess the current extent and etiology of 
her asserted tinnitus.  Prior to the 
examination, the claims file must be made 
available to the examiner for review of 
the case.  The examination report should 
reflect that review of the claims file by 
the examiner was conducted.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include a 
vestibular work-up, must be accomplished.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether there is a 
50 percent probability or greater that any 
current tinnitus found on examination is 
related to the Veteran's period of active 
service, or to any incident therein, to 
include as due to aircraft noise exposure.  
The examiner must specifically address the 
question of whether any degree of tinnitus 
began as a result of any inservice noise 
exposure.

The examiner is directed to consider and 
reconcile findings of the additional 
findings already of record.  A complete 
rationale for all opinions must be 
provided, citing the objective medical 
findings leading to the examiner's 
conclusion.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The RO/AMC shall schedule the Veteran 
for a VA genitourinary examination so as 
to ascertain the nature and etiology of 
any current genitourinary disorder found 
on examination.  Prior to the examination, 
the claims file must be made available to 
the examiner for review of the case.  The 
examination report should reflect that 
review of the claims file by the examiner 
was conducted.

The examiner should note all relevant 
pathology associated with the Veteran's 
genitourinary system.  Any diagnostic 
testing deemed necessary should be 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should be included.

The examiner should specifically opine as 
to whether there is a 50 percent 
probability or greater that any current 
genitourinary disorder found on 
examination is related to the Veteran's 
period of active service, to include the 
inservice urinary tract infections, 
nephritis, and pyelonephritis.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


